Scott, J. As to Joel D. Parks, the sheriff’s return failing to show that the white person over fifteen years of age, with whom the copy of summons was left, at his usual place of abode, was “of the family” of this defendant, the judgment by default, in this case, cannot be supported. The provisions of the statute, for this constructive service of process, must be strictly pursued, as has been repeatedly held by this court. 3 Ark. 505. 4 Ark. 428. 5 Ark. 154. Ib. 664. 1 Eng. 380, 552. 2 Eng. 44. The judgment must be reversed, and the cause remanded to be proceeded in as if all the defendants had been regularly served with process, as held in Gilbreath vs. Kuykendall, 1 Ark. 50, and numerous other cases in this court.